IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE             FILED
                         SEPTEMBE R SESSION, 1998       October 19, 1998

                                                      Cecil W. Crowson
                                                     Appellate Court Clerk
JESSIE LAFRANTZ JACKSON,          )    C.C.A. NO. 01C01-9711-CR-00523
                                  )
           Appe llant,            )
                                  )    DAVIDSON COUNTY
V.                                )
                                  )
                                  )    HON. J. RANDALL WYATT, JR.
STATE OF TENNESSEE,               )    JUDGE
                                  )
           Appellee.              )    (POST-CONVICTION)



FOR THE APPELLANT:                     FOR THE APPELLEE:

JESSIE LAFRANTZ JACKSON, pro se        JOHN KNOX WALKUP
Specia l Needs Facility                Attorney General & Reporter
7575 Cockrill Bend
Industrial Road                        LISA A. NAYLOR
Nashville, TN 37243-0469               Assistant Attorney General
                                       2nd Floor, Cordell Hull Building
                                       425 Fifth Avenue North
                                       Nashville, TN 37243

                                       VICTO R S. JO HNS ON, III
                                       District Attorney General

                                       NICK BAILEY
                                       Assistant District Attorney General
                                       Washington Square
                                       222 Second Avenue North, Suite 500
                                       Nashville, TN 37201-1649




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                     OPINION

       The Petitioner, Jessie LaFrantz Jackson, appeals the order of the Davidson

Coun ty Criminal Court dismissing his pro se petition for pos t-conv iction re lief. In this

appe al, Petitioner raises the following three issues: (1) whether the State obtained

the first degree murder conviction through the perjured testimony of the key

eyewitness; (2) whether the State failed to produce certain exculpatory information;

and (3) whether his post-conviction counsel was ineffective for failing to offer

impeachment and exc ulpatory e vidence at the first pos t-conviction hearing . We

affirm the tria l court’s de nial of pos t-conviction relief.



       On March 16, 1987, Petitioner was convicted of first degree murder and

sentenced to life imprisonm ent. On August 25, 1987, Petitioner filed a notice of

appe al, but the appeal was dismissed in May of 1988 at the request of Petitioner

and his cou nsel. O n Mar ch 29 , 1989 , Petitioner filed his first pe tition for post-

conviction relief, claiming ineffective assistance of counsel. The evidentiary hearing

on the petition was held on various dates beginning in July 1990. T he trial court

denied relief on July 28, 1994. On December 19, 1995, this Court affirmed the

dism issal. On June 10, 1996, our supreme court denied Petitioner’s application for

permission to appeal. On March 31, 1997, Petitioner filed a second petition seeking

post-conviction relief. On May 28, 1997, the trial court summarily dismissed the

petition from which P etitioner no w appe als.




                                              -2-
       W e will not a ddres s Petitio ner’s issues o n the m erits as we conc lude th at his

petition for post-conviction relief is time-barred by the statute of limitations. At the

time Petitioner’s convictio ns bec ame fin al, the statu te of limitation s applica ble to

post-conviction proceedings was three years. Tenn. Code Ann. § 40-30-102

(repealed 1995). His con viction becam e final in May 1988 when he w ithdrew his

direct appeal for the murder conviction. He the refore need ed to file his petition by

May 1991 in orde r to toll the runnin g of the statute . How ever, P etitione r did no t file

this petition for post-conviction relief until March 31, 1997, thus barring any claims

he mig ht have h ad.



       The new 1995 Post-Conviction Act go verns this petition and all petitions filed

after May 10, 1995. Petitioner’s petition is not revived by the new Post-Conviction

Procedu re Act. See Tenn. Code Ann. § 40-30-201 et seq. Petitioners “for whom the

statute of limitations expired p rior to the effe ctive date of the new Act, i.e., May 10,

1995, do not have an additional year in which to file petitions for post-conviction

relief.” Carter v. S tate, 952 S.W.2d 417, 418 (Tenn. 1997). Also, Petition er’s claims

do not fall into an y of the thre e recog nized ex ceptions to the new Act in which a trial

court can have jurisdiction to consider a petition filed outside the statute of

limitations. See Tenn. Code Ann. § 40-30-202(b). Furthermore, pursuant to Tenn.

Code Ann. § 40-30-202(c), a Petitioner may only file one post-conviction petition

attacking a single jud gmen t. Howev er, a petitioner may file a m otion in the trial court

to reopen a p reviously filed post-conviction petition in four limited circumstances.

See Tenn. Code Ann. § 40-30-217(a). After a careful review of the record, we find




                                             -3-
that Petition er’s alle gation s in the case sub judice, even if true, would not support the

applicab ility of any of tho se circum stance s. See Tenn. C ode Ann . § 40-30-217 (a).



       Based on the foregoing, we conclude that the trial court’s summary dismissal

of the petition was a ppropriate. Te nn. Code Ann. § 40-3 0-206(b).



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
J. CURWO OD W ITT, JR., Judge




                                            -4-